DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 17 are objected to because of the following informalities: 
Claim 10, line 46 recites the limitation “to reach the and at least one diffuser hole” which should be changed to “to reach the at least one diffuser hole”.  
Claim 17, line 15 recites the limitation ‘each protrusion maintains” which should be changed to “each protrusion maintaining”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 ends with a semicolon instead of a period, causing confusion as to whether the claim is complete or not.
Claim 10, lines 47-54 have improper antecedent basis for most limitations in the claim, and every limitation in lines 47-54 is identical to a limitation earlier in claim 10. It appears that these lines were improperly copy pasted and should be removed.
Claim 13, line 2 recites the limitation “the second array of holes” twice in a list. It appears that the second recitation should read “the third array of holes”.
Claim 17, line 15 recites the limitation “the inner layer”. There is a lack of antecedent basis for this limitation in the claim, and it is unclear if this is the same as “the inner layer portion” from line 5.
Claim 17, lines 15-16 recite the limitation “the intermediate layer”. There is a lack of antecedent basis for this limitation in the claim, and it is unclear if this is the same as “the intermediate layer portion” from line 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,093,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 10,093,271 contain each and every limitation of the instant application, word for word. The only difference is that the independent claims (1, 10 and 17) of US Patent 10,093,271 have extra limitations in addition to those claimed in the instant application. The independent claims are mapped below:
Instant Application 16/326,648
Patent 10,093,271
Claim 1
Claim 1
1. An inflator for an airbag assembly for protecting a vehicle occupant from injury, the inflator comprising: 
a housing having a central longitudinal axis and comprising at least one diffuser hole; 
1. An inflator for an airbag assembly for protecting a vehicle occupant from injury, the inflator comprising:
a housing having a central longitudinal axis and comprising at least one diffuser hole;

a gas source contained within a chamber defined within the housing, wherein, in response to receipt by the inflator of a first activation signal, the gas source provides a gas; and 
a gas source contained within a chamber defined within the housing, wherein, in response to receipt by the inflator of a first activation signal, the gas source provides a gas; and
a filter module comprising a unitary body rolled into a spiral of a generally tubular shape around the central longitudinal axis and disposed within the housing to define an inner layer, an intermediate layer, and an outer layer, wherein: 
a filter module comprising a unitary body rolled into a spiral of a generally tubular shape around the central longitudinal axis and disposed within the housing to define an inner layer, an intermediate layer, and an outer layer, wherein:
the inner layer comprises a first array of holes, wherein the inner layer is positioned such that the gas passes through the first array of holes to reach the intermediate layer; 
the inner layer comprises a first array of holes, wherein the inner layer is positioned such that the gas passes through the first array of holes to reach the intermediate layer;
the intermediate layer comprises a second array of holes, each hole of the second array of holes is not aligned with the hole of the first array of holes nearest such hole of the second array of holes, wherein the intermediate layer is positioned such that the gas passes through the second array of holes to reach the outer layer; 
the intermediate layer comprises a second array of holes, each hole of the second array of holes is not aligned with the hole of the first array of holes nearest such hole of the second array of holes, wherein the intermediate layer is positioned such that the gas passes through the second array of holes to reach the outer layer;
the outer layer comprises a third array of holes, each hole of the third array of holes is not aligned with the hole of the second array of holes nearest such hole of the third array of holes, wherein the outer layer is positioned such that the gas passes through the third array of holes to reach the at least one diffuser hole of the exterior wall; and 
the outer layer comprises a third array of holes, each hole of the third array of holes is not aligned with the hole of the second array of holes nearest such hole of the third array of holes, wherein the outer layer is positioned such that the gas passes through the third array of holes to reach the at least one diffuser hole of the exterior wall; and

a plurality of protrusions, at least one protrusion of the plurality of protrusions being disposed adjacent at least one of the holes of the first array of holes of the inner layer, at least one protrusion of the plurality of protrusions being disposed adjacent at least one of the holes of the second array of holes of the intermediate layer, at least one protrusion of the plurality of protrusions being disposed adjacent at least one of the holes of the third array of holes of the outer layer, each protrusion of the inner layer protrudes toward the intermediate layer, each protrusion of the intermediate layer protrudes toward the outer layer, each protrusion of the outer layer protrudes toward the exterior wall, such protrusions maintain a gap between the inner layer and the intermediate layer, between the intermediate layer and the outer layer, and between the outer layer and the exterior wall to define a spiraling plenum through which the gas passes on a tortuous path from the gas source through the filter module to exit the inflator through the at least one diffuser hole; and

wherein the unitary body of the filter module is wider at the outer layer than at the inner layer and intermediate layer, and the inflator has a frangible burst disk between the gas source and the filter module thereby enabling the burst disk to open over the full diameter of the outer layer.
Claim 10
Claim 11
A unitary filter module for insertion into an inflator for an airbag assembly, the inflator having a housing with a central longitudinal axis, at least one diffuser hole, and a gas source contained within a chamber defined within the housing, wherein, in response to receipt by the inflator of a first activation signal, the gas source provides a gas, the unitary filter module having a flat mode and an inserted spiral rolled mode and comprising:
A unitary filter module for insertion into an inflator for an airbag assembly, the inflator having a housing with a central longitudinal axis, at least one diffuser hole, and a gas source contained within a chamber defined within the housing, wherein, in response to receipt by the inflator of a first activation signal, the gas source provides a gas, the unitary filter module having a flat mode and an inserted spiral rolled mode and comprising:
a unitary body having a length, a width, an inner layer portion, an intermediate layer portion, and an outer layer portion, in the flat mode:
a unitary body having a length, a width, an inner layer portion, an intermediate layer portion, and an outer layer portion, in the flat mode:
the inner layer portion comprises a first array of holes arranged in a first grid such that each hole in the first array of holes aligns longitudinally with at least one other of the holes of the first array of holes and also aligns laterally with at least one differing hole of the first array of holes;
the inner layer portion comprises a first array of holes arranged in a first grid such that each hole in the first array of holes aligns longitudinally with at least one other of the Page 5 of 15Appl. No. 15/246,337 May 17, 2018 Reply to Office Action of February 23, 2018 holes of the first array of holes and also aligns laterally with at least one differing hole of the first array of holes;
	

the intermediate layer portion comprises a second array of holes arranged in a second grid such that each hole in the second array of holes aligns longitudinally with at least one other of the holes of the second array of holes and also aligns laterally with at least one differing hole of the second array of holes, the holes aligned longitudinally in the first array of holes do not align longitudinally with the holes aligned longitudinally in the second array of holes;
and the outer layer portion comprises a third array of holes arranged in a third grid such that each hole in the third array of holes aligns longitudinally with at least one other of the holes of the third array of holes and also aligns laterally with at least one differing hole of the third array of holes, the holes aligned longitudinally in the third array of holes do not align longitudinally with the holes aligned longitudinally in the second array of holes;
and the outer layer portion comprises a third array of holes arranged in a third grid such that each hole in the third array of holes aligns longitudinally with at least one other of the holes of the third array of holes and also aligns laterally with at least one differing hole of the third array of holes, the holes aligned longitudinally in the third array of holes do not align longitudinally with the holes aligned longitudinally in the second array of holes;
the unitary body in the inserted spiral rolled mode is rolled around the central longitudinal axis into a spiral and disposed within the housing such that the inner layer portion defines an inner layer, the intermediate layer portion defines an intermediate layer, and the outer layer portion defines an outer layer, wherein:
the unitary body in the inserted spiral rolled mode is rolled around the central longitudinal axis into a spiral and disposed within the housing such that the inner layer portion defines an inner layer, the intermediate layer portion defines an intermediate layer, and the outer layer portion defines an outer layer, wherein:
the first array of holes of the inner layer surround the central longitudinal axis such that the longitudinally aligned holes of the first array of holes define a first set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the first array of holes define a first set of axes substantially parallel to the central longitudinal axis, and wherein the inner layer is positioned such that the gas passes through the first array of holes to reach the intermediate layer;
 the first array of holes of the inner layer surround the central longitudinal axis such that the longitudinally aligned holes of the first array of holes define a first set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the first array of holes define a first set of axes substantially parallel to the central longitudinal axis, and wherein the inner layer is positioned such that the gas passes through the first array of holes to reach the intermediate layer;
the second array of holes of the intermediate layer surround inner layer and the central longitudinal axis such that the longitudinally aligned holes of the second array of holes define a second set of planes each substantially perpendicular to the central longitudinal axis and each offset from the first set of planes, and the laterally aligned holes of the second array of holes define a second set of axes substantially parallel to the central longitudinal axis, and wherein the intermediate layer is positioned such that the gas passes through the second array of holes to reach the outer layer;
the second array of holes of the intermediate layer surround inner layer and the central longitudinal axis such that the longitudinally aligned holes of the second array of holes define a second set of planes each substantially perpendicular to the central longitudinal axis and each offset from the first set of planes, and the laterally aligned holes of the second array of holes define a second set of axes substantially parallel to thePage 6 of 15Appl. No. 15/246,337 May 17, 2018Reply to Office Action of February 23, 2018central longitudinal axis, and wherein the intermediate layer is positioned such that the gas passes through the second array of holes to reach the outer layer;
and the third array of holes of the outer layer surround inner layer, the intermediate layer, and the central longitudinal axis such that the longitudinally aligned holes of the third array of holes define a third set of planes each substantially perpendicular to the central 


the intermediate layer comprises a second array of holes, each hole of the second array of holes is not aligned with the hole of the first array of holes nearest such hole of the second array of holes, wherein the intermediate layer is positioned such that the gas passes through the second array of holes to reach the outer layer;
the outer layer comprises a third array of holes, each hole of the third array of holes is not aligned with the hole of the second array of holes nearest such hole of the third array 25of holes, wherein the outer layer is positioned such that the gas passes through the third array of holes to reach the at least one diffuser hole of the housing
the outer layer comprises a third array of holes, each hole of the third array of holes is not aligned with the hole of the second array of holes nearest such hole of the third array of holes, wherein the outer layer is positioned such that the gas passes through the third array of holes to reach the at least one diffuser hole of the housing;
and a plurality of protrusions disposed such that at least one protrusion is disposed on the inner layer portion, at least one protrusion is disposed on the intermediate layer portion, and at least one protrusion is disposed on the outer layer portion, each protrusion disposed on the inner layer portion is adjacent at least one of the holes of the first array of holes of the inner layer, each protrusion disposed on the intermediate layer portion is adjacent at least one of the holes of the second array of holes of the intermediate layer, each protrusion disposed on the outer layer portion is adjacent at least one of the holes of the third array of holes of the outer layer, such protrusions maintain a gap between the inner layer and the intermediate layer, between the intermediate layer and the outer layer, and between the outer layer and the exterior wall to define a spiraling plenum through which the gas passes on a tortuous path from the gas source through the filter module to exit the inflator through the at least one diffuser hole.
and a plurality of protrusions disposed such that at least one protrusion is disposed on the inner layer portion, at least one protrusion is disposed on the intermediate layer portion, and at least one protrusion is disposed on the outer layer portion, each protrusion disposed on the inner layer portion is adjacent at least one of the holes of the first array of holes of the inner layer, each protrusion disposed on the intermediate layer portion is adjacent at least one of the holes of the second array of holes of the intermediate layer, each protrusion disposed on the outer layer portion is adjacent at least one of the holes of the third array of holes of the outer layer, such protrusions maintain a gap between the inner layer and the intermediate layer, between the intermediate layer and the outer layer, and between the outer layer and the exterior wall to define a spiraling plenum through which the gas passes on a tortuous path from the gas source through the filter module to exit the inflator through the at least one diffuser hole;

andPage 7 of 15Appl. No. 15/246,337 May 17, 2018Reply to Office Action of February 23, 2018wherein the unitary body of the filter module is wider at the outer layer portion than at the inner layer portion and intermediate layer portion, and the inflator has a frangible burst disk between the gas source and the filter module thereby enabling the burst disk to open over the full diameter of the outer layer.
Claim 17
Claim 19

A unitary filter module for insertion into an inflator for an airbag assembly, the inflator having a housing with a central longitudinal axis, at least one diffuser hole, and a gas source contained within a chamber defined within the housing, wherein, in response to receipt by the inflator of a first activation signal, the gas source provides a gas, the unitary filter module having a flat mode and an inserted spiral rolled mode and comprising:
a unitary body having a length, a width, an inner layer portion, and an intermediate layer portion, in the flat mode:
a unitary body having a length, a width, an inner layer portion, an intermediate layer portion, and an outer layer portion, in the flat mode:
the inner layer portion comprises a first array of holes;
the inner layer portion comprises a first array of holes;
	
the intermediate layer portion comprises a second array of holes;
the intermediate layer portion comprises a second array of holes;

the outer layer portion comprises a third array of holes;
a plurality of protrusions; and
a plurality of protrusions, at least one protrusion of the plurality of protrusions being disposed adjacent at least one of the holes of the first array of holes of the inner layer portion, at least one protrusion of the plurality of protrusions being disposed adjacent at least one of the holes of the second array of holes of the intermediate layer portion, at least one protrusion of the plurality of protrusions being disposed adjacent at least one of the holes of the third array of holes of the outer layer portion; and
wherein at least one of the first array of holes and the second array of holes has a staggered array pattern wherein the staggered array pattern comprises multiple lines of longitudinally aligned holes and each hole of any of the multiple lines of longitudinally aligned holes aligns laterally with at least one hole of another of the multiple lines of longitudinally aligned holes but does not align laterally with any of the holes of at least one other of the multiple lines of longitudinally aligned holes;
wherein at least one of the first array of holes, the second array of holes, and the third array of holes has a staggered array pattern wherein the staggered array pattern comprises multiple lines of longitudinally aligned holes and each hole of any of the multiple lines of longitudinally aligned holes aligns laterally with at least one hole of another of the multiple lines of longitudinally aligned holes but does not align laterally with any of the holes of at least one other of the multiple lines of longitudinally aligned holes;
the unitary body in the inserted spiral rolled mode is rolled around the central longitudinal axis into a spiral, each protrusion maintains a gap between the inner layer and the intermediate layer.
the unitary body in the inserted spiral rolled mode is rolled around the central longitudinal axis into a spiral and disposed within the housing such that the inner layer portion defines an inner layer, the intermediate layer portion defines an intermediate 

and wherein the unitary body of the filter module is wider at the outer layer portion than at the inner layer portion and intermediate layer portion, and the inflator has a frangible burst disk between the gas source and the filter module thereby enabling the burst disk to open over the full diameter of the outer layer.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Clark (US 2015/0197213 A1).
Regarding claim 1, Clark discloses (Fig. 1-4) an inflator 120 for an airbag assembly (Abstract) for protecting a vehicle occupant from injury, the inflator 120 comprising:
a housing 150 having a central longitudinal axis 102 and comprising at least one diffuser hole 154, 156 (Fig. 2);
a gas source 184 contained within a chamber 192 defined within the housing 150 (Fig. 2; Para. [0038]), wherein, in response to receipt by the inflator 120 of a first activation signal, the gas source 184 provides a gas (Para. [0007]); and
a filter module 200 (Fig. 2) comprising a unitary body 400 rolled into a spiral of a generally tubular shape around the central longitudinal axis (Fig. 2 & 4; Para. [0010]) and disposed within the housing 150 to define an inner layer 210, an intermediate layer 220, and an outer layer 230 (Fig. 2; Para. [0039]), wherein
	the inner layer 210 comprises a first array of holes 212 (Fig. 2 & 4; Para. [0039]), wherein the inner layer 210 is positioned such that the gas passes through the first array of holes to reach the intermediate layer 220 (Para. [0056]);

the outer layer 230 comprises a third array of holes 232 (Fig. 2 & 4; Para. [0039]), each hole of the third array of holes 232 is not aligned with the hole of the second array of holes 222 nearest such hole of the third array of holes 232 (Fig. 4; Para. [0009]), wherein the outer layer 230 is positioned such that the gas passes through the third array of holes 232 to reach the at least one diffuser hole 154, 156 of an exterior wall 150 (Fig. 2; Para. [0058]); and
a plurality of protrusions 214, 224, 234 (Fig. 2 & 4), at least one protrusion 214 of the plurality of protrusions being disposed adjacent at least one of the holes of the first array of holes 212 of the inner layer 210 (Fig. 4), at least one protrusion 224 of the plurality of protrusions being disposed adjacent at least one of the holes of the second array of holes 222 of the intermediate layer 220 (Fig. 4), at least one protrusion 234 of the plurality of protrusions being disposed adjacent at least one of the holes of the third array of holes 232 of the outer layer 230 (Fig. 4), each protrusion 214 of the inner layer 210 protrudes toward the intermediate layer 220 (Fig. 2), each protrusion 224 of the intermediate layer 220 protrudes toward the outer layer 230 (Fig. 2), each protrusion 234 of the outer layer 230 protrudes toward the exterior wall 150 (Fig. 2), such protrusions 

Regarding claim 2, Clark further discloses that the protrusions 212, 222, 232 are dimples (Para. [0039]).

Regarding claim 3, Clark further discloses that each dimple is laterally elongate (Para. [0040] states the dimple can have a wide variety of shapes including “cylindrical, hemispherical, rectangular, prismatic, other shapes”. Both cylindrical and rectangular dimples, in addition to ‘other shapes’ are and/or can be laterally elongate.

Regarding claim 8, Clark further discloses that the unitary body 400 has a length and a width (Fig. 4) and wherein:
the first array of holes 212 is arranged in a first grid such that each hole in the first array of holes 212 aligns longitudinally with at least one other of the holes of the first array of holes 212 and also aligns laterally with at least one differing hole of the first array of holes 212 (Fig. 4);
the second array of holes 222 is arranged in a second grid such that each hole in the second array of holes 222 aligns longitudinally with at least one other of the holes of 
the third array of holes 232 arranged in a third grid such that each hole in the third array of holes aligns longitudinally with at least one other of the holes of the third array of holes 232 and also aligns laterally with at least one differing hole of the third array of holes 232, the holes aligned longitudinally in the third array of holes 232 do not align longitudinally with the holes aligned longitudinally in the second array of holes 222 (Fig. 4);
wherein when the filter module 200 is disposed within the housing 150:
the first array of holes 212 of the inner layer 210 surround the central longitudinal axis such that the longitudinally aligned holes of the first array of holes 212 define a first set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the first array of holes 212 define a first set of axes substantially parallel to the central longitudinal axis (Fig. 2);
		the second array of holes 222 of the intermediate layer 220 surround the central longitudinal axis such that the longitudinally aligned holes of the second array of holes 222 define a second set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the second array of holes 222 define a second set of axes substantially parallel to the central longitudinal axis (Fig. 2); and 


	Regarding claim 9, Clark further discloses that at least one of the first array of holes 212, the second array of holes 222, and the third array of holes 232 has a staggered array pattern wherein the staggered array pattern comprises multiple lines of longitudinally aligned holes and each hole of any of the multiple lines of longitudinally aligned holes aligns laterally with at least one hole of another of the multiple lines of longitudinally aligned holes but does not align laterally with any of the holes of at least one other of the multiple lines of longitudinally aligned holes (Para. [0043] states there may be an entirely different arrangement of holes and dimples, such as “positioning of holes and dimples out of alignment with their counterparts”, which would be a staggered array pattern).

Regarding claim 10, Clark discloses (Fig. 1-4) a unitary filter module 200 for insertion into an inflator 120 for an airbag assembly (Abstract) the inflator 120 having a housing 150 with a central longitudinal axis 102, at least one diffuser hole 154, 156 (Fig. 2), and a gas source 184 contained within a chamber 192 defined within the housing 150 (Fig. 2; Para. [0038]), wherein, in response to receipt by the inflator 120 of a first 
a unitary body 200 (400) having a length, a width, an inner layer portion 410, an intermediate layer portion 420, and an outer layer portion 430 in the flat mode (Fig. 2 & 4):
	the inner layer portion 410 comprises a first array of holes 212 (Fig. 2 & 4; Para. [0039]) arranged in a first grid such that each hole in the first array of holes 212 aligns longitudinally with at least one other of the holes of the first array of holes 212 and also aligns laterally with at least one differing hole of the first array of holes 212 (Fig. 4);
	the intermediate layer portion 420 comprises a second array of holes 222 (Fig. 2 & 4; Para. [0039]) arranged in a second grid such that each hole in the second array of holes 222 aligns longitudinally with at least one other of the holes of the second array of holes 222 and also aligns laterally with at least one differing hole of the second array of holes 222, the holes aligned longitudinally in the first array of holes 212 do not align longitudinally with the holes aligned longitudinally in the second array of holes 222 (Fig. 4); and
the outer layer portion 430 comprises a third array of holes 232 (Fig. 2 & 4; Para. [0039]) arranged in a third grid such that each hole in the third array of holes aligns longitudinally with at least one other of the holes of the third array of holes 232 and also aligns laterally with at least one differing hole of the third array of holes 232, the holes aligned longitudinally in the third array of holes 232 do not 
the unitary body 200 in the inserted spiral rolled mode is rolled around the central longitudinal axis into a spiral and disposed within the housing 150 such that the inner layer portion 410 defines an inner layer 210, the intermediate layer portion 420 defines an intermediate layer 220, and the outer layer portion 430 defines an outer layer 430 (Fig. 2 & 4; Para. [0066]), wherein:
the first array of holes 212 of the inner layer 210 surround the central longitudinal axis such that the longitudinally aligned holes of the first array of holes 212 define a first set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the first array of holes 212 define a first set of axes substantially parallel to the central longitudinal axis (Fig. 2), and wherein the inner layer 210 is positioned such that the gas passes through the first array of holes 212 to reach the intermediate layer 220 (Para. [0056]);
	the second array of holes 222 of the intermediate layer 220 surround the central longitudinal axis such that the longitudinally aligned holes of the second array of holes 222 define a second set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the second array of holes 222 define a second set of axes substantially parallel to the central longitudinal axis (Fig. 2), and wherein the intermediate layer 220 is positioned such that the gas passes through 
	the third array of holes 232 of the outer layer 230 surround the central longitudinal axis such that the longitudinally aligned holes of the third array of holes 232 define a third set of planes each substantially perpendicular to the central longitudinal axis and the laterally aligned holes of the third array of holes 232 define a third set of axes substantially parallel to the central longitudinal axis (Fig. 2), and wherein the outer layer 230 is positioned such that the gas passes through the third array of holes 232 to reach the at least one diffuser hole 154, 156 (Fig. 2; Para. [0058]);
	the intermediate layer 220 comprises a second array of holes 222 (Fig. 2 & 4; Para. [0039]), each hole of the second array of holes 222 is not aligned with the hole of the first array of holes 212 nearest such hole of the second array of holes 222 (Fig. 4; Para. [0007]), wherein the intermediate layer 220 is positioned such that the gas passes through the second array of holes 222 to reach the outer layer 230 (Para. [0057]);
the outer layer 230 comprises a third array of holes 232 (Fig. 2 & 4; Para. [0039]), each hole of the third array of holes 232 is not aligned with the hole of the second array of holes 222 nearest such hole of the third array of holes 232 (Fig. 4; Para. [0009]), wherein the outer layer 230 is positioned such that the gas passes through the third array of holes 232 to reach the at least one diffuser hole 154, 156 of the housing 150 (Fig. 2; Para. [0058]); and


Regarding claim 11, Clark further discloses that the protrusions 212, 222, 232 are dimples (Para. [0039]).

claim 12, Clark further discloses that each dimple is laterally elongate (Para. [0040] states the dimple can have a wide variety of shapes including “cylindrical, hemispherical, rectangular, prismatic, other shapes”. Both cylindrical and rectangular dimples, in addition to ‘other shapes’ are and/or can be laterally elongate.
	
Regarding claim 17, Clark discloses (Fig. 1-4) a unitary filter module 200 for insertion into an inflator 120 for an airbag assembly (Abstract), ]), the unitary filter module 200 having a flat mode (Fig. 4) and an inserted spiral rolled mode (Fig. 2 & 3) and comprising:
a unitary body 200 (400) having a length, a width, an inner layer portion 410, an intermediate layer portion 420 (Fig. 2 & 4):
			the inner layer portion 410 comprises a first array of holes 212 (Fig. 2 & 4; Para. [0039]);
	the intermediate layer portion 420 comprises a second array of holes 222 (Fig. 2 & 4; Para. [0039]);
	a plurality of protrusions 214, 224, 234 (Fig. 2 & 4); and
	wherein at least one of the first array of holes 212 and the second array of holes 222 has a staggered array pattern wherein the staggered array pattern comprises multiple lines of longitudinally aligned holes and each hole of any of the multiple lines of longitudinally aligned holes aligns laterally with at least one hole of another of the multiple lines of longitudinally aligned holes but does not align laterally with any of the holes of at least one other of the multiple lines of longitudinally aligned 
	the unitary body 200 in the inserted spiral mode (Fig. 2) is rolled around the central longitudinal axis into a spiral, each protrusion maintaining a gap between the inner layer 210 and the intermediate layer 220 (Fig. 2; Para. [0007]).

Regarding claim 18, Clark further discloses that the protrusions 212, 222, 232 are dimples (Para. [0039]).

Regarding claim 19, Clark further discloses that each dimple is elongate (Para. [0040] states the dimple can have a wide variety of shapes including “cylindrical, hemispherical, rectangular, prismatic, other shapes”. Both cylindrical and rectangular dimples, in addition to ‘other shapes’ are and/or can be elongate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Ohsugi et al. (US 2013/0291756 A1), hereinafter Ohsugi.
Regarding claims 4 and 13, Clark does not disclose that the holes of each array of holes are formed by piercing the unitary body such that each hole forms an inclined flap that serves as one of the plurality of protrusions.
Ohsugi teaches (Fig. 3) forming holes 52 in a filter 50 by piercing the filter 50 such that each hole 52 forms an inclined flap 52a that serves as one of the plurality of protrusions (Para. [0062] – [0065]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clark by forming the holes by piercing the unitary body such that each hole forms an inclined flap that serves as a protrusion as disclosed by Ohsugi because the flaps lead to the formation of layered gap portions as shown in Fig. 1 and a labyrinthine flow path allowing a space inside the filter and outside the filter to be in communication (Para. [0064] of Ohsugi).
Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Greenwood et al. (US 2012/0067015 A1), hereinafter Greenwood.
claims 5 and 14, Clark does not disclose that the holes of the first array of holes are each larger than the holes of the second array of holes.
Greenwood teaches that the holes of the innermost layers of the filter (i.e. the first array of holes) can be larger than the holes of the outermost layers (i.e. the second array of holes) (Fig. 9; Para. [0135]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clark by making the holes of the first array of holes larger than the holes of the second array of holes as disclosed by Greenwood because altering hole size can achieve desired gas flow behavior, such as achieving a diffusing effect at the outer surface of the filter (Para. [0135]). Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
	Regarding claim 20, Clark does not disclose that at least one of a size, shape, number, location, and distribution of the holes and protrusions are adjustable to enable an effectiveness of the filter module to be fine-tuned.
Greenwood teaches that the size of the holes and protrusions are adjustable to enable an effectiveness of the filter module to be fine-tuned (Fig. 9; Para. [0135]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clark by .


s 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Cabrera (US 6065774 A).
Regarding claims 6-7 and 15-16, Clark does not disclose that an optimal amount of flow restriction in the flow of gas through the inflator to achieve at least one of a predetermined amount of gas cooling and a predetermined amount of impurities captured is determined by adjusting a number or size of holes in the first array of holes, the second array of holes, and the third array of holes, and a number or size of diffuser holes.
Cabrera teaches that an optimal amount of flow restriction in the flow of gas through an inflator 10 is determined by adjusting a number of holes of each array of holes and the number of diffuser holes (Col. 7, lines 14-16), or adjusting the size of the holes in each array and the size of the diffuser hole (Col. 7, lines 14-16 state “the size and number of the exit portals can be varied”). The adjustment of the size or number of holes controls the desired combustion level, which can directly achieve at least one of a predetermined amount of gas cooling and a predetermined amount of impurities captured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clark by adjusting the size or number of holes in the arrays of holes and the diffuser hole as disclosed by Cabrera because this adjustment allows the user to control the desired combustion level (Col. 7, lines 14-16). Further, it was held that discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614              
                                                                                                                                                                                          /Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614